81 F.3d 166
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ray Gene STOUT, Appellant,v.UNITED STATES of America, Appellee.
No. 95-1056.
United States Court of Appeals, Eighth Circuit.
Submitted March 25, 1996.Filed March 28, 1996.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Ray Gene Stout appeals from the district court's1 order denying his 28 U.S.C. § 2255 motion to vacate, set aside, or correct his sentence.   Having carefully reviewed the parties' briefs and submissions, we conclude the judgment of the district court was correct.   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Steven N. Limbaugh, United States District Judge for the Eastern District of Missouri, adopting the report and recommendation of the Honorable David D. Noce, United States Magistrate Judge for the Eastern District of Missouri